Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 4/29/2020.
Claims 1-30 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/21/2020; and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10-11, 18, 20-21, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2017/0161204), herein referred to as Roberts ‘204.
Referring to claim 1, Roberts ‘204 teaches a method for operating one or more reconfigurable processers in a system (see Fig. 1, system 100 with CPU 102, GPU 106, and microprocessor 108; see Paragraph 0057, wherein the system can be implemented with 
Note, claim 11 is a system claim; and claim 21 is a computer program product claim that recites the same limitations as claim 1 above.  Referring to claim 11, Roberts ‘204 teaches a system comprising one or more reconfigurable processers (see Fig. 1, system 100 with CPU 102, claim 21, Roberts ‘204 teaches a computer program product for operating one or more reconfigurable processers in a system (see Paragraphs 0053-0055; see Fig. 1, system 100 with CPU 102, GPU 106, and microprocessor 108; see Paragraph 0057, wherein the system can be implemented with reconfigurable processors or FPGAs), comprising memory accessible by a host processor including a runtime program for a process (see Fig. 1, VM driver/firmware interface memory 124 and CPU registers 114; also see Paragraphs 0053-0055, wherein the system in software) including: the method of claim 1 above.  Therefore, claims 11 and 21 are rejected for the same reasoning as set forth above.
As to claims 8, 18, and 28, Roberts ‘204 teaches the method of claim 1 (see Fig. 1, system 100 with CPU 102, GPU 106, and microprocessor 108; see Paragraph 0057, wherein the system can be implemented with reconfigurable processors or FPGAs), wherein a given reconfigurable data processor of the one or more reconfigurable processors comprises an array of configurable units and a bus system connected to the array of configurable units disposed on a single integrated circuit die or multichip module (see Paragraph 0056; also see Fig. 5).
As to claims 10, 20, and 30, Roberts ‘204 teaches the method of claim 1 (see Fig. 1, system 100 with CPU 102, GPU 106, and microprocessor 108; see Paragraph 0057, wherein the system can be implemented with reconfigurable processors or FPGAs), wherein the system .

Allowable Subject Matter
Claims 2-7, 9, 12-17, 19, 22-27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khandros et al. (US 2019/0056969) teaches a virtual machine system implemented on one or more CPUs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183